Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail claim 17 states a second processor this recitation would imply a first processor, not recited. During examination  it will interpreted as the only processor (i.e. a first processor). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 11007876. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches the claimed subject matter except for a user a notification of temporary shutdown of the power supply unit at a start of the charging of the battery, recited in claim 1 of the application and wherein the electric power acquire is configured to acquire charging electric power non-contact through the power receiving is not disclosed yet in each case the notification to the use and the use of a power receiving coil to charge a vehicle are well known in the field and are variation alone that would not include an inventive step nor novelty in light of the state of the prior art. 

US 11007876
Application 
Application 
1. A vehicle, comprising:
1. A vehicle, comprising:
17. A vehicle, comprising:
a battery configured to accumulate electric power for travel of the vehicle;
a battery configured to accumulate electric power for travel of the vehicle;
a battery configured to accumulate electric power for travel of the vehicle;
an electric power acquirer configured to acquire charging electric power from outside;
an electric power acquirer configured to acquire charging electric power from outside;
an electric power acquirer that includes a power receiving coil and is configured to acquire charging electric power non-contact through the power receiving coil;
a power supply unit able to provide a power supply from the battery to a device other than a traveling motor;
a power supply unit able to provide a power supply from the battery to a device other than a traveling motor;
a power supply unit able to provide a power supply from the battery to a device other than a traveling motor;
a first relay configured to connect the battery to a power supply line or to disconnect the battery from the power supply line;
a first relay configured to connect the battery to a power supply line or to disconnect the battery from the power supply line;
a first relay configured to connect the battery to a power supply line or to disconnect the battery from the power supply line;
a second relay configured to connect the electric power acquirer to the power supply line or to disconnect the electric power acquirer from the power supply line; and
a second relay configured to connect the electric power acquirer to the power supply line or to disconnect the electric power acquirer from the power supply line;
a second relay configured to connect the electric power acquirer to the power supply line or to disconnect the electric power acquirer from the power supply line; and
a controller configured to change a switching procedure of the first relay and the second relay, in accordance with a state of use of the power supply unit, at an end of charging of the battery through the electric power acquirer.
a charging controller configured to switch, on a request for charging of the battery with the first relay in a connected state, the first relay to a disconnected state, bring the second relay to a connected state, and switch the first relay to a connected state to start the charging of the battery; and
a second notification processor configured to give a user a notification of temporary shutdown of the power supply unit at a start of charging of the battery, on a condition that a command to start up the power supply unit is made with the power-receiving coil positioned to be available for electric power reception from a power transmitting coil of ground facilities.
2. The vehicle according to claim 1, wherein at the end of the charging, the controllercontinues a connected state of the first relay on a condition that the power supply unit is in use, andswitches the first relay to a disconnected state on a condition that the power supply unit is out of use.3. The vehicle according to claim 2, wherein the power supply unit includes:a prioritized power supply subunit set as a prioritized power supply; andan unprioritized power supply subunit set as a power supply having lower priority than the prioritized power supply subunit, andat the end of the charging, the controller further changes the switching procedure of the first relay and the second relay, on a basis of a state of use of the prioritized power supply subunit.
a first notification processor configured to give, on the request for the charging of the battery, a user a notification of temporary shutdown of the power supply unit at a start of the charging of the battery.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836